Citation Nr: 1444639	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-40 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for fibromyalgia, claimed as secondary to service-connected PTSD.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1971.  The PTSD rating issue is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a June 2009 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective December 31, 2008.

A November 2012 Board decision, in part, denied a higher rating for PTSD.  The Veteran appealed the denial to the Court.  In February 2014, the Court issued a memorandum decision that vacated the November 2012 Board decision and remanded the matter for readjudication consistent with the instructions outlined in the memorandum decision.  The Court memorandum decision did not disturb the portion of the November 2012 Board decision that denied service connection for right ear hearing loss.

The tinnitus and left ear hearing loss service connection claims are before the Board on appeal from the June 2009 rating decision of the Albuquerque RO.  The November 2012 Board decision remanded those claims for development.  A review of the record found no indication that the development directed in the Board's November 2012 remand has been completed; those issues have not been addressed in a supplemental statement of the case (SSOC) and have not been re-certified to the Board by the Agency of Original Jurisdiction (AOJ).  Therefore, those issues are not ripe for Board consideration at this time.  However, as discussed in more detail below, it appears that procedural confusion has led to a mistake in the processing of these issues, and that the AOJ may have lost awareness that the November 2012 Board remand directives remain pending completion; a May 2014 rating decision reflects that the AOJ now (mistakenly) views these issues as arising from a September 2013 claim and there is no ongoing processing of the Board's November 2012 remand instructions.  The Veteran attempted to return the issues into appellate status by filing a new notice of disagreement (NOD) in May 2014.  As the issues were already in appellate status (and because it is clear that clarification of the status of the claims and corrective action to ensure completion of the November 2012 remand directives are necessary), the Board is taking jurisdiction over the tinnitus and left ear hearing loss issues pending on remand at this time for such corrective action.

The right ear hearing loss issue arises from a May 2014 RO rating decision that denied the Veteran's petition to reopen the claim.  An NOD initiating an appeal of this denial was received in May 2014, but the issue likewise has not yet been addressed by a SOC.

The fibromyalgia issue arises from an August 2013 RO rating decision that denied service connection for fibromyalgia.  An NOD initiating an appeal of this denial was received in September 2013, but this issue, likewise, has not yet been addressed in a SOC.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Since the Board's November 2012 decision this appeal has developed some significant procedural complications due to confusion surrounding the jurisdiction and processing of the matter at the AOJ.  The Board shall attempt to summarize the relevant events and explain the course of action needed.

The November 2012 Board decision (1) denied a rating in excess of 30 percent for PTSD, (2) denied service connection for right ear hearing loss, (3) remanded a claim of service connection for left ear hearing loss, and (4) remanded a claim of service connection for tinnitus.  Consequently, the issues of service connection for tinnitus and left ear hearing loss remained pending, remained in appellate status, and required AOJ additional development and readjudication.  The right ear hearing loss issue was resolved with a final decision and ceased to be in appellate status.  As discussed above, the PTSD rating issue was appealed to the Court; jurisdiction of that matter became exclusive to the Court at that time.  See 38 U.S.C.A. § 7252(a).

In September 2013, while the PTSD rating issue was pending at the Court, the Veteran filed a new claim for an increased rating for PTSD at the AOJ; in the same correspondence he claimed service connection for other disabilities including "bilateral hearing loss and tinnitus."  The AOJ processed all of the claims, apparently overlooking the pending appellate status of the PTSD, hearing loss, and tinnitus claims.  The Veteran underwent a new VA psychiatric examination in May 2014, and the AOJ issued a May 2014 rating decision that (in pertinent part) denied a rating in excess of 30 percent for PTSD and denied service connection for bilateral hearing loss and tinnitus "because the evidence submitted is not new and material."

In February 2014, the Court issued a decision vacating the Board's November 2012 denial of an increased rating for PTSD; that decision returned jurisdiction of the appeal to the Board.  Because the PTSD rating issue was pending at the Board (and was pending before the Court when the RO began processing the new September 2013 PTSD rating claim), it does not appear that the RO had valid jurisdiction to adjudicate the PTSD rating issue when it issued the May 2014 rating decision.

In May 2014, the AOJ accepted a NOD from the Veteran's attorney as initiating an appeal of the denial of an increased rating for PTSD and the denial of service connection for bilateral hearing loss and tinnitus.  In July, August, and September 2014, the Veteran (through his attorney) submitted additional statements and evidence pertaining to these claims, including written testimony from himself and his spouse regarding the severity of his PTSD.  Significantly, a July 2014 statement requested AOJ readjudication and the August and September submissions were accompanied by a signed "90-Day Letter Response Form" with a checkmark indicating that the Veteran's attorney requested: "Please remand (send back) the appellant's case to the AOJ for review of this newly submitted evidence."  The statements reflect a desire not to waive RO review of any new evidence.

Review of the record found that the AOJ has not issued a SOC or supplemental SOC (SSOC) at any time on any issue subsequent to the November 2012 Board decision and remand.  The most recent such issuance appears to have been a July 2010 SOC.

On its face, this procedural history involves a May 2014 AOJ rating decision followed by a timely filed NOD (on the issues of the PTSD rating and of service connection for bilateral hearing loss and tinnitus) with no SOC issued in response to the NOD.  This would ordinarily require the Board to remand the involved issues for the purpose of directing that an appropriate SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, the AOJ's adjudication of the PTSD rating issue appears to have been invalid as jurisdiction of the PTSD rating matter (already on appeal) was before the Court and thereafter transferred back to the Board during the RO's May 2014 processing and adjudication of that issue.  Moreover, the AOJ's adjudication of the tinnitus and left ear hearing loss issues, handling them as petitions to reopen prior final decisions with new and material evidence, appears to have been invalid as these issues were actively pending appeals that did not require reopening but rather required the AOJ to complete the November 2012 Board remand's development directives and issue an appropriate SSOC.

Notwithstanding the above, the Board finds that the May 2014 AOJ denial of service connection for right ear hearing loss on the basis of a failure to submit new and material evidence to reopen the issue was appropriate and valid; the November 2012 Board decision was a final decision denying service connection for right ear hearing loss and the petition to reopen that matter was valid for adjudication.  Accordingly, the May 2014 NOD initiated a valid new appeal of the May 2014 denial of service connection for right ear hearing loss.  As no SOC has been issued to address this newly initiated appeal, the Board must remand the issue to direct that an appropriate SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this issue is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.
Regarding the PTSD rating issue, the February 2014 Court memorandum decision directed attention to the Veteran's lay testimony concerning symptoms that were not contemplated by the author of the April 2009 VA examination report relied upon by the Board's November 2012 decision.  The Court noted that the Veteran had expressed that he had been confused and did not understand some of the pertinent questions during the April 2009 VA examination.  In particular, he expressed that he would have reported significant symptoms involving "suspiciousness" and "chronic sleep impairment" if he had better understood the questions during the April 2009 VA examination.  The Court remanded the issue to the Board with instructions to more adequately consider the Veteran's lay statements in this regard.

Considering the Veteran's lay statements regarding pertinent PTSD symptoms that may not have been contemplated by the April 2009 VA examination report, and considering the duration of time that has passed since that VA examination, the Board recognizes the need to ensure that the Veteran has been afforded an accurate VA examination concerning his complete and up-to-date symptom experience.  Significantly, though, the AOJ arranged for the Veteran to undergo a new VA psychiatric examination in May 2014, and the report of that examination is of record.  The Board observes that the May 2014 VA psychiatric examination report expressly encompassed the symptoms indicated by the Veteran's other lay testimony, specifically including those featuring "suspiciousness" and "chronic sleep impairment."  Accordingly, it appears that the May 2014 VA examination report addresses the concerns raised by the Court's memorandum decision; it accomplishes the goals the Board would otherwise seek to achieve by directing that a new VA psychiatric examination be scheduled for the Veteran.  The Board finds no useful purpose would be served by directing that another VA examination be scheduled at this time.

Remand of the PTSD rating issue is nevertheless necessary, to ensure due process.  The Veteran's attorney expressly requested that evidence submitted in July, August, and September 2014 be remanded to the AOJ for consideration and adjudication at that level.  Moreover, in light of the fact that the May 2014 AOJ decision on the PTSD rating appears to have been invalid, the last valid AOJ adjudication of the PTSD issue was by the July 2010 SOC prior to the issue first arriving at the Board for the November 2012 decision; all pertinent evidence added to the record since the July 2010 SOC (including pertinent VA records such as the May 2014 VA psychiatric examination report) must be addressed in a new AOJ adjudication with issuance of an appropriate SSOC.

The Board intends that remanding the PTSD rating issue at this time shall resolve any due process concerns or confusion caused by the Veteran having been led to believe that a new PTSD rating claim has been pending at the AOJ since September 2013.  Although the May 2014 AOJ adjudication of the September 2013 claim concerning the PTSD rating appears to have been invalid, by remanding the proper PTSD rating appellate issue to the AOJ at this time the matter is effectively remedied as the AOJ shall review the complete rating issue, and prepare the matter for final appellate review, as appropriate.  The Veteran and his attorney shall have the opportunity to participate in the adjudication with proper jurisdiction restored to the AOJ where the Veteran has been led to believe a new claim was pending.

Regarding the tinnitus and left ear hearing loss service connection issues, the recent procedural history flowing from the Veteran's filing of a NOD following the May 2014 rating decision might ordinarily raise the need for the Board to remand for an SOC under Manlincon.  However, the Board finds that the May 2014 rating decision as to these particular issues was not valid because they already were in appellate status, awaiting completion of the Board's November 2012 remand instructions.  The Board is concerned that AOJ's recent processing of the tinnitus and left ear hearing loss issues strongly suggests that AOJ is not unaware of the need to complete the directives of the November 2012 Board directive and to issue an appropriate SSOC in properly preparing the issues for final appellate review.  To ensure clear and prompt resolution of the confusion that has arisen in the processing of the tinnitus and left ear hearing loss issues on appeal, the Board has appropriately taken jurisdiction over these appellate issues for the purpose of including remand instructions to resolve the procedural problems, to complete the prior Board remand directives.

Finally, as discussed in the Introduction above, the Veteran timely filed a NOD initiating an appeal of the August 2013 denial of service connection for fibromyalgia.  An SOC addressing this issue has not been issued.  A remand for such action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

The case is REMANDED for the following:

1.  The AOJ should issue an appropriate SOC in the matters of (1) service connection for right ear hearing loss, and (2) service connection for fibromyalgia, to include as secondary to service-connected PTSD.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matters should be returned to the Board.

2.  The AOJ should review the record (in particular, all evidence added to the record since the July 2010 SOC), arrange for any further development indicated, and re-adjudicate the claim seeking an increased rating for PTSD.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The RO/AOJ as well as the Veteran are hereby reminded with clarification that the PTSD rating issue has remained continuously in appellate status (pending before the Court and then returned to the Board) following the Veteran's appeal of the November 2012 Board decision.  Notwithstanding the invalid May 2014 rating decision issued by the AOJ and subsequent NOD, the PTSD rating issue does not require an SOC or any other action to be brought into full appellate status before the Board; appropriate AOJ readjudication will include issuance of an SSOC and return of the issue to the Board (if otherwise appropriate).

3.  Regarding the claims of service connection for (a) tinnitus and (b) left ear hearing loss, the AOJ must take all appropriate action to complete the actions directed in the Board's November 2012 remand (including soliciting identifying information and releases for pertinent private treatment records from the 1990s, attempting to obtain the identified records, documenting the responses, arranging for a new VA examination if new records are received, and issuing an appropriate SSOC prior to returning the case to the Board).

[The AOJ and the Veteran are reminded that the tinnitus and left ear hearing loss service connection issues have remained continuously in appellate status (pending before the AOJ on remand from the Board) following the November 2012 Board remand.  Notwithstanding the May 2014 rating decision by the AOJ and subsequent NOD, the tinnitus and left ear hearing loss service connection issues do not require an SOC or any other action to be brought into full appellate status before the Board; as with all remands, however, issuance of an SSOC remains necessary prior to return of the issues to the Board (if otherwise appropriate).]

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

